DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.                                                                                                                                                                                           
Response to Amendment
Examiner acknowledges receipt of amendment/arguments filed 6/27/22.  The arguments set forth are addressed herein below.  Claims 2-22 remain pending, Claims 2 and 14 are currently amended, Claim 1 is canceled, Claim 22 is withdrawn and/or non-elected.  Claim 22 withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 6/27/22.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 2-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Particularly, in regards to Claims 2 and 14:
The examiner notes the following disclosure:
¶ 183 of originally filed specification: “In a further aspect, the system can include a table monitor that automatically images the activity or events occurring at a gaming table. The system periodically compares images of the gaming table to identify wagering, as well as the appearance, removal and position of cards and/or other objects on the gaming table. The table monitoring system can be unobtrusively located in the chip tray.”	¶ 320 of originally filed specification: “Some embodiments may include one or more systems configured to facilitate play of a game. For example, some embodiments may include mobile devices that interface with a central server. A central server may run a computer program that allows receive, transmission, and processing of information. For example the central server may maintain accounts, receive money, receive guesses, determine outcomes, determine if guesses are correct, identify outcomes to players, control tiers, control progressive jackpots, allocate funds, and so on in a manner to allow the game to be played as described or otherwise. Games may be played live or may be electronic so that for example a central service may record games and/or transmit displays of games to remote devices (e.g., from a camera) and/or may determine outcomes of games using an electronic random number generator. It should be recognized that any arrangement of components, computing devices, modules, and so on may be used to perform one or more aspects of an embodiments in any manner.”
As best understood, ¶ 183 refers to the disclosure to a table monitor in reference to the prior art of U.S. Pat. No. 6,579,181; ¶ 320 provides disclosure for remote game play; and ¶ 181-247 provides varying disclosure for tracking or monitoring game play at gaming tables.  
However, there is no disclosure for the invention pertaining to a method (Claim 2) for an electronic gaming table and an apparatus (Claim 14)(including a network interface to communicate with remote devices, table monitor, and at least one processor over a communication network) thereof comprising: detect, via a table monitor, gaming events occurring at the electronic gaming table, including receiving, by at least one processor, data indicative of a plurality of real-time outcomes of a plurality of binary events that take place during a period of time on the electronic gaming table; transmitting the detected gaming events to at least a first remote device associated with a first player, and a second remote device associated with a second player, wherein the first remote device is distinct from, and remote from, the at least one processor and including a display displaying a graphical user interface, and the second remote device is distinct from, and remote from the at least one processor and the first remote device, and including a display displaying the graphical user interface; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving, by the at least one processor, data indicative of a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from the first remote device, receiving, by the at least one processor, data indicative of a first set of binary outcomes of the plurality of binary events; determining, by the at least one processor, whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, incrementing a progressive prize by the first numeric quantity using the at least one processor and transmitting, by the at least one processor, an indication to the first remote device that the first selection did not result in a win of a game, the indication to the first remote device causing the first remote device to display that the first selection did not result in a win of a game within the graphical user interface; during the period of time, after the second binary event but before a third binary event subsequent to the second binary event, receiving, by the at least one processor, data indicative of a second selection of binary outcomes from a second remote device; detecting whether a submission of a second numeric quantity is received from the second remote device prior to the receiving of the second selection of binary outcomes; receiving, by the at least one processor, data indicative of a second set of binary outcomes of the plurality of binary events; based on detecting that the submission of the second numeric quantity is received prior to the receiving of the second selection of binary outcomes; determining, by the at least one processor, whether the second set of binary outcomes does match the second selection, in which the second set includes at least one binary outcome of the first set; and in response to determining that the second set of binary outcomes does match the second selection, awarding the progressive prize to a user of the second remote device using the at least one processor and transmitting, by the at least on processor, an indication to the second remote device that the second selection resulted in a win of the game and an indication of an award, the indication to the second remote device causing the graphical user interface displayed on the second remote device to display the awarded progressive prize to the user of the second remote device; and based on detecting that the submission of the second numeric quantity is not received prior to the receiving of the second selection of binary outcomes, determining that the second remote device is ineligible to access the progressive prize.
¶ 321-332 and Fig. 5 provide an example method that may be performed in some embodiments to implement a binary choice progressive game such disclosure does not support the claimed embodiment pertaining to the combination of at least one processor, table monitor, and first and second remote devices as claimed.
Claims 3-13 and 15-21 inherit the deficiencies, as noted above, due to the claims corresponding dependencies; therefore, are rejected herein.
Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 2-21 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an judicial exception (abstract idea) without significantly more. 
The claim(s) recite(s) with respect to at least:
Independent Claim 2:
A method for an electronic gaming table comprising: detect, via a table monitor, gaming events occurring at the electronic gaming table, including receiving, by at least one processor, data indicative of a plurality of real-time outcomes of a plurality of binary events that take place during a period of time on the electronic gaming table; transmitting the detected gaming events to at least a first remote device associated with a first player, and a second remote device associated with a second player, wherein the first remote device is distinct from, and remote from, the at least one processor and including a display displaying a graphical user interface, and the second remote device is distinct from, and remote from the at least one processor and the first remote device, and including a display displaying the graphical user interface; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving, by the at least one processor, data indicative of a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from the first remote device, receiving, by the at least one processor, data indicative of a first set of binary outcomes of the plurality of binary events; determining, by the at least one processor, whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, incrementing a progressive prize by the first numeric quantity using the at least one processor and transmitting, by the at least one processor, an indication to the first remote device that the first selection did not result in a win of a game, the indication to the first remote device causing the first remote device to display that the first selection did not result in a win of a game within the graphical user interface; during the period of time, after the second binary event but before a third binary event subsequent to the second binary event, receiving, by the at least one processor, data indicative of a second selection of binary outcomes from a second remote device; detecting whether a submission of a second numeric quantity is received from the second remote device prior to the receiving of the second selection of binary outcomes; receiving, by the at least one processor, data indicative of a second set of binary outcomes of the plurality of binary events; based on detecting that the submission of the second numeric quantity is received prior to the receiving of the second selection of binary outcomes; determining, by the at least one processor, whether the second set of binary outcomes does match the second selection, in which the second set includes at least one binary outcome of the first set; and in response to determining that the second set of binary outcomes does match the second selection, awarding the progressive prize to a user of the second remote device using the at least one processor and transmitting, by the at least on processor, an indication to the second remote device that the second selection resulted in a win of the game and an indication of an award, the indication to the second remote device causing the graphical user interface displayed on the second remote device to display the awarded progressive prize to the user of the second remote device; and based on detecting that the submission of the second numeric quantity is not received prior to the receiving of the second selection of binary outcomes, determining that the second remote device is ineligible to access the progressive prize.


Independent Claim 14:
An apparatus for an electronic gaming table comprising: a network interface to communicate with remote devices over a communication network: a table monitor; and at least one processor operably coupled to the network interface, and the table monitor, wherein the at least one processor is configured to: detect, via a table monitor, gaming events occurring at the electronic gaming table, including receiving data indicative of a plurality of real-time outcomes of a plurality of binary events that take place during a period of time on the electronic gaming table; transmitting the detected gaming events to at least a first remote device associated with a first player, and a second remote device associated with a second player, wherein the first remote device is distinct from, and remote from, the at least one processor and including a display displaying a graphical user interface, and the second remote device is distinct from, and remote from the at least one processor and the first remote device, and including a display displaying the graphical user interface; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving, via the network interface, data indicative of a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from the first remote device; receive, via the network interface, data indicative of a first set of binary outcomes of the plurality of binary events; determine whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, incrementing a progressive prize by the first numeric quantity using the at least one processor and transmit, via the network interface, an indication to the first remote device that the first selection did not result in a win of a game, the indication to the first remote device causing the first remote device to display that the first selection did not result in a win of a game within the graphical user interface; during the period of time, after the second binary event but before a third binary event subsequent to the second binary event, receive, via the network interface, data indicative of a second selection of binary outcomes from a second remote device; detecting whether a submission of a second numeric quantity is received from the second remote device prior to the receiving of the second selection of binary outcomes; receive, via the network interface, data indicative of a second set of binary outcomes of the plurality of binary events; based on detecting that the submission of the second numeric quantity is received prior to the receiving of the second selection of binary outcomes; determine, by the at least one processor, whether the second set of binary outcomes does match the second selection, in which the second set includes at least one binary outcome of the first set; and in response to determining that the second set of binary outcomes does match the second selection, awarding the progressive prize to a user of the second remote device using the at least one processor and transmitting, by the at least on processor, an indication to the second remote device that the second selection resulted in a win of the game and an indication of an award, the indication to the second remote device causing the graphical user interface displayed on the second remote device to display the awarded progressive prize to the user of the second remote device; and based on detecting that the submission of the second numeric quantity is not received prior to the receiving of the second selection of binary outcomes, determining that the second remote device is ineligible to access the progressive prize.
In summary, in regards to claims 2-20, with emphasis on at least Independent Claims 2 and 14, focus on a method for an electronic gaming table and an apparatus (including a network interface to communicate with remote devices, table monitor, and at least one processor over a communication network) thereof comprising: detect, via a table monitor, gaming events occurring at the electronic gaming table, including receiving, by at least one processor, data indicative of a plurality of real-time outcomes of a plurality of binary events that take place during a period of time on the electronic gaming table; transmitting the detected gaming events to at least a first remote device associated with a first player, and a second remote device associated with a second player, wherein the first remote device is distinct from, and remote from, the at least one processor and including a display displaying a graphical user interface, and the second remote device is distinct from, and remote from the at least one processor and the first remote device, and including a display displaying the graphical user interface; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving, by the at least one processor, data indicative of a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from the first remote device, receiving, by the at least one processor, data indicative of a first set of binary outcomes of the plurality of binary events; determining, by the at least one processor, whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, incrementing a progressive prize by the first numeric quantity using the at least one processor and transmitting, by the at least one processor, an indication to the first remote device that the first selection did not result in a win of a game, the indication to the first remote device causing the first remote device to display that the first selection did not result in a win of a game within the graphical user interface; during the period of time, after the second binary event but before a third binary event subsequent to the second binary event, receiving, by the at least one processor, data indicative of a second selection of binary outcomes from a second remote device; detecting whether a submission of a second numeric quantity is received from the second remote device prior to the receiving of the second selection of binary outcomes; receiving, by the at least one processor, data indicative of a second set of binary outcomes of the plurality of binary events; based on detecting that the submission of the second numeric quantity is received prior to the receiving of the second selection of binary outcomes; determining, by the at least one processor, whether the second set of binary outcomes does match the second selection, in which the second set includes at least one binary outcome of the first set; and in response to determining that the second set of binary outcomes does match the second selection, awarding the progressive prize to a user of the second remote device using the at least one processor and transmitting, by the at least on processor, an indication to the second remote device that the second selection resulted in a win of the game and an indication of an award, the indication to the second remote device causing the graphical user interface displayed on the second remote device to display the awarded progressive prize to the user of the second remote device; and based on detecting that the submission of the second numeric quantity is not received prior to the receiving of the second selection of binary outcomes, determining that the second remote device is ineligible to access the progressive prize.  Such claimed features, when analyzed as a whole, are held to be non-statutory because they are considered to be drawn to Certain Methods of Organizing Human Activity as it pertains to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  
Such limitations appear to relate to the abstract idea of detecting gaming events occurring at gaming table (electronic or not); receiving a plurality of real-time outcomes of a plurality of binary events that take place during a period of time on the gaming table (electronic or not); transmitting the detected gaming events to at a first user/player (a first remote device) and a second user/player (a second remote device); during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from the first user (first remote device), receiving a first set of binary outcomes of the plurality of binary events; determining whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, incrementing a progressive prize by the first numeric quantity, providing an indication or indicating to the first user (first remote device) that the first selection did not result in a win of a game (the indication being visual with pencil and paper), during the period of time, after the second binary event but before a third binary event subsequent to the second binary event, receiving a second selection of binary outcomes from the second user (second remote device); detecting whether a submission of a second numeric quantity is received from the second user prior to the receiving of the second selection of binary outcomes; receiving a second set of binary outcomes of the plurality of binary events; based on detecting that the submission of the second numeric quantity is received prior to the receiving of the second selection of binary outcomes; determining whether the second set of binary outcomes does match the second selection, in which the second set includes at least one binary outcome of the first set; and in response to determining that the second set of binary outcomes does match the second selection, awarding the progressive prize to the second user (second remote device) and providing an indication or indicating to the second user (second remote device) that the second selection resulted in a win of the game and an indication of an award (the indication being visual via pencil and paper); and based on detecting that the submission of the second numeric display is not received prior to the receiving of the second selection of binary outcomes, determining that the second user (second remote device) is ineligible to access the progressive prize falling under the Grouping of Certain Methods of Organizing Human Activity as it pertains to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
The claimed limitations cover fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of “on the electronic gaming table”, “by at least one processor”, and/or “via a table monitor”.  That is, other than by reciting “by at least one processor”, “on the electronic gaming table”, and/or “via a table monitor” nothing in the claim element precludes the limitations to be performed via fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  In this case the steps set forth in the method and apparatus recite detecting, receiving, transmitting, receiving (including a wager), receiving; determining, incrementing, transmitting, indicating/displaying, receiving, detecting (including a wager); receiving; determining, transmitting, indicating/display, determining instructions that a dealer/user would follow when interacting with two players during, for example, a coin toss game as described in the applicants specification (¶ 306-309).  The claimed abstract idea recites instructions for a dealer to follow when interacting with players during a coin-toss game; and, thus suggest following rules or instructions for interacting or interactions between people.
This judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The displaying results steps such as “in response to….the indication to the first remote device causing the first remote device to display that the first selection did not result in a win of a game within the graphical user interface” and/or “in response to…the indication to the second remote device causing the graphical user interface displayed on the second remote device to display the awarded progressive prize to the user of the second device” are also recited at a high level of generality (i.e. as a general means of displaying the results of the game in response to determining that binary selections do not match and/or do match binary outcomes, and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.   The claimed computer components (apparatus, electronic gaming table, table monitor, processor, remote device, network interface, computer interface, display, graphical user interface) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Such components fail to integrate the recited abstract idea into a practical application.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no element or combination of elements is sufficient to ensure any claim of the present application as a whole amounts to significantly more than one or more judicial exceptions, as described above. For example, the recitations of utilization of a “apparatus”, “electronic gaming table”, “table monitor”, “processor”, “remote device”, “network interface”, “computer interface”, “display”, and/or “graphical user interface” used to apply the abstract idea merely implements the abstract idea at a low level of generality and fail to impose meaningful limitations to impart patent-eligibility (the use of a computing device and/or generic components is merely illustrating the environment in which the abstract idea is practiced).  These elements and the mere processing of data using these elements do not set forth significantly more than the abstract idea itself applied on general purpose computing devices. Taking the physical elements individually and in combination, the computer-based components perform purely generic computer-based functions that are silent in regards to clearly indicating how a computer aids the system and/or the extent to which a computer performs/implements the method. The recited generic elements are a mere means to implement the abstract idea. Thus, they cannot provide the “inventive concept” necessary for patent-eligibility. “[I]f a patent’s recitation of a computer amounts to a mere instruction to ‘implement]’ an abstract idea ‘on ... a computer, ’... that addition cannot impart patent eligibility.” Alice, 134 S. Ct. at 2358 (quoting Mayo, 132 S. Ct. at 1301). As such, the significantly more required to overcome the 35 U.S.C. 101 hurdle and transform the claimed subject matter into a patent-eligible abstract idea is lacking. Accordingly, the claims are not patent-eligible.
Additionally, the applicant suggests that: “It will be readily apparent to one of ordinary skill in the art that the various processes described herein may be implemented by, e.g., appropriately programmed general purpose computers….” (¶ 58); “A "processor" means one or more microprocessors, central processing units (CPUs), computing devices, microcontrollers, digital signal processors, or like devices or any combination thereof, regardless of the architecture …..” (¶ 59); “Further, programs that implement such methods (as well as other types of data) may be stored and transmitted using a variety of media (e.g., computer readable media) in a number of manners.  In some embodiments, hard-wired circuitry or custom hardware may be used in place of, or in combination with, some or all of the software instructions that can implement the processes of various embodiments.  Thus, various combinations of hardware and software may be used instead of software only” (¶ 61); “The term "computer-readable medium" refers to any medium, a plurality of the same, or a combination of different media, that participate in providing data (e.g., instructions, data structures) which may be read by a computer, a processor or a like device.  Such a medium may take many forms, including but not limited to, non-volatile media, volatile media, and transmission media.  Non-volatile media include, for example, optical or magnetic disks and other persistent memory.” (¶ 62); “Thus a description of a process is likewise a description of a computer-readable medium storing a program for performing the process.  The computer-readable medium can store (in any appropriate format) those program elements which are appropriate to perform the method” (¶ 64); “Various embodiments can be configured to work in a network environment including a computer that is in communication (e.g., via a communications network) with one or more devices.  The computer may communicate with the devices directly or indirectly, via any wired or wireless medium….” (¶ 68); and “In an embodiment, a server computer or centralized authority may not be necessary or desirable.  For example, the present invention may, in an embodiment, be practiced on one or more devices without a central authority.  In such an embodiment, any functions described herein as performed by the server computer or data described as stored on the server computer may instead be performed by or stored on one or more such devices” (¶ 69).  Such disclosure suggests that any hardware or software required by the claims are no more than generic components operating in their ordinary capacity.  
Additionally, Yang (US 2006/0019737)(¶ 5, 24), Walker (US 2008/0039190)(¶ 101), Pan (US 2008/0225154), Wilson (US 2010/0151946)(¶ 3), Sklansky (US 6,511,068)(Col. 8:15-24), Crici (US 8,684,807)(Col. 7:20-24) teaches that GUI in computing/gaming device are traditional or conventional for displaying aspects of a game and/or allowing for gaming inputs/interactions of the game.  Hibscher (US 2001/0049297)(¶ 27), Otsu (US 2002/0055385)(¶ 5, 30), Young (US 2002/0072412)(¶ 29), and Suzuki (US 2003/0050118)(¶ 8) teaches it is well-known in the art or conventional to implement a game via a network comprising a server (that manages the game) connected to remote computers that exchange game data with the server.
Nor do the dependent claims 3-13 and 15-21 add “significantly more” since they merely add to the claimed concepts relating to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people including following rules or instructions (falling under the Grouping of Certain Methods of Organizing Human Activity).  For example, a person using pencil and paper can display or indicate to another user the incrementing of a progressive prize (Claim 21), wherein limitations pertaining to “wherein the incrementing of the progressive prize using the at least one processor includes causing the graphical user interface of the second remote device to display the incremented progressive prize to a corresponding user of the second remote device” (Claim 21) are also recited at a high level of generality (i.e. as a general means of displaying the displaying the results of incrementing the progressive prize), and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.    The dependent claims failing to place the claimed invention into a practical applicant or additional generic components of the dependent claims failing to amount to “significantly more” for the same reasons noted above.  
On the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
Consideration of each and every element of each and every claim, both individually and as an ordered combination, leads to the conclusion that the claim are not patent-eligible under 35 USC §101.



Response to Arguments
Applicant's arguments filed 6/27/22 have been fully considered but they are not persuasive. 
The Constructive Election of Claims 2-21
Applicant's election with traverse of Invention 1 (Claims 2-21) in the reply filed on 6/27/22 is acknowledged.  The traversal is on the ground(s) that: 
“Applicant respectfully traverses the Restriction insofar as the electronic device of claim 22 can encompass one or more of the operations of the constructively elected claims, being directed to the same ends (e.g., electronic devices that support and facilitate gaming activities). 
Applicant believes that search and examination of the claims "can be made without serious burden," in which case the "examiner must examine them on the merits, even though they include claims to independent or distinction inventions" (MPEP 803). Applicant believes that is the case here.”
This is not found persuasive because:
The examiner respectfully disagree, and reiterates the reasons for election:
“Inventions of Group l and ll are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case, subcombination Group 1 has separate utility such as receiving, by at least one processor via a communication network (network interface), data indicative of a plurality of real-time outcomes of a plurality of binary events that take place during a period of time; during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving, by the at least one processor (via the network interface), data indicative of a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from a first remote device, the first remote device being distinct from, and remote from, the at least one processor and including a display displaying a graphical user interface; receiving, by the at least one processor (via the network interface), data indicative of a first set of binary outcomes of the plurality of binary events; determining, by the at least one processor, whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, incrementing a progressive prize by the first numeric quantity using the at least one processor and transmitting, by the at least one processor (via the network interface), an indication to the first remote device that the first selection did not result in a win of a game, the indication to the first remote device causing the first remote device to display that the first selection did not result in a win of a game within the graphical user interface; during the period of time, after the second binary event but before a third binary event subsequent to the second binary event, receiving, by the at least one processor (via the network interface), data indicative of a second selection of binary outcomes from a second remote device, the second remote device being distinct from and remote from the at least one processor and the first remote device, and including a display displaying the graphical user interface; detecting whether a submission of a second numeric quantity is received from the second remote device prior to the receiving of the second selection of binary outcomes; receiving, by the at least one processor (via the network interface), data indicative of a second set of binary outcomes of the plurality of binary events; based on detecting that the submission of the second numeric quantity is received prior to the receiving of the second selection of binary outcomes; determining, by the at least one processor, whether the second set of binary outcomes does match the second selection, in which the second set includes at least one binary outcome of the first set; and in response to determining that the second set of binary outcomes does match the second selection, awarding the progressive prize to a user of the second remote device using the at least one processor and transmitting, by the at least on processor, an indication to the second remote device that the second selection resulted in a win of the game and an indication of an award, the indication to the second remote device causing the graphical user interface displayed on the second remote device to display the awarded progressive prize to the user of the second remote device.  Additionally, Group 2 has separate utility such as an electronic device for a gaming table, comprising: a delivery shoe configured to eject playing cards, the delivery shoe including a first smart-card reader configured to read identities and values of each ejected playing card; a discard rack including configured to receive discarded playing cards, the discard rack including a second smart-card reader configured to read identities and values of each discarded playing card; input/output circuitry configured to receive positional input indicating player and dealer positions around the gaming table; a memory, storing one or more instructions; and a processor, wherein the one or more instructions are executable by the processor to cause the electronic device to: track progress of a game based on at least the identities and values of each ejected playing card, the identities and values of each discarded playing card, and the positional input indicating player and dealer positions around the gaming table, monitor, via the input/output circuitry, a total value of a jackpot associated with the game for which the progress is being tracked, determining, via the processor, whether the total value of the jackpot has reached a first predetermined threshold, after the first predetermined threshold is reached, receiving, via the input/output circuitry, a request from a particular player to wager for the jackpot, determining whether a value submission is made by the particular player that is aggregated into the total value of the jackpot prior to receiving the request.  See MPEP § 806.05(d).
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a) the inventions have acquired a separate status in the art in view of their different classification;
(b) the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c) the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries); 
(d) the prior art applicable to one invention would not likely be applicable to another invention; and/or
(e) the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.”
The examiner reiterates that  Inventions of Group l (Claims 2-21) and ll (Claim 22) are related as subcombinations disclosed as usable together in a single combination, wherein the subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable (as explained above).
The requirement is still deemed proper and is therefore made FINAL.

The 35 U.S.C. 101 Rejections - Independent Claims 2 and 14
First Applicant argues:
“The amended claims are directed to a very specific application - an electronic gaming table that can track player activity live, for both local and remote players. The gaming table can thus receive wagers from the remote players, update them as to the status of the game, and in particular, track eligibility of each player to a prize indicated in the game. Accordingly, applicant believes that the game itself is not the main locus of the amended claims; but rather, the center of the invention is the interoperation of the electronic gaming table, with remote players, and with the tracked gameplay. Accordingly, applicant respectfully submits the invention is eligible because it "merely involves" the alleged exception, but is not per se "directed to" it only.”
The examiner respectfully disagrees and reiterates that the limitations relate to the abstract idea of detecting gaming events occurring at gaming table (electronic or not); receiving a plurality of real-time outcomes of a plurality of binary events that take place during a period of time on the gaming table (electronic or not); transmitting the detected gaming events to at a first user/player (a first remote device) and a second user/player (a second remote device); during the period of time, after a first binary event and before a second binary event subsequent to the first binary event, receiving a first selection of binary outcomes and submission of a first numeric quantity associated with the first selection from the first user (first remote device), receiving a first set of binary outcomes of the plurality of binary events; determining whether the first set of binary outcomes that occurs after receiving the first selection do not match the first selection; in response to determining that the first set of binary outcomes does not match the first selection, incrementing a progressive prize by the first numeric quantity, providing an indication or indicating to the first user (first remote device) that the first selection did not result in a win of a game (the indication being visual with pencil and paper), during the period of time, after the second binary event but before a third binary event subsequent to the second binary event, receiving a second selection of binary outcomes from the second user (second remote device); detecting whether a submission of a second numeric quantity is received from the second user prior to the receiving of the second selection of binary outcomes; receiving a second set of binary outcomes of the plurality of binary events; based on detecting that the submission of the second numeric quantity is received prior to the receiving of the second selection of binary outcomes; determining whether the second set of binary outcomes does match the second selection, in which the second set includes at least one binary outcome of the first set; and in response to determining that the second set of binary outcomes does match the second selection, awarding the progressive prize to the second user (second remote device) and providing an indication or indicating to the second user (second remote device) that the second selection resulted in a win of the game and an indication of an award (the indication being visual via pencil and paper); and based on detecting that the submission of the second numeric display is not received prior to the receiving of the second selection of binary outcomes, determining that the second user (second remote device) is ineligible to access the progressive prize falling under the Grouping of Certain Methods of Organizing Human Activity as it pertains to fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  The interaction encompasses both activity of a single person (for example a person following a set of instructions) and activity that involves multiple people (such as a commercial or legal interaction). Thus, some interactions between a person and a computer (for example a method of anonymous loan shopping that a person conducts using a mobile phone) may fall within this grouping.  
The fact that the method is for an electronic gaming table or directed to an apparatus for an electronic gaming table does not amount to significantly more.  The binary events game as claimed is the main locus of the amended claims with addition of the binary events being based on events occurring at a gaming table.  The claimed limitations cover fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions) but for the recitation of “on the electronic gaming table”, “by at least one processor”, and/or “via a table monitor”.  That is, other than by reciting “by at least one processor”, “on the electronic gaming table”, and/or “via a table monitor” nothing in the claim element precludes the limitations to be performed via fundamental economic principles or practices (including hedging, insurance, mitigating risk) and/or managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions).  In this case the steps set forth in the method and apparatus recite detecting, receiving, transmitting, receiving (including a wager), receiving; determining, incrementing, transmitting, indicating/displaying, receiving, detecting (including a wager); receiving; determining, transmitting, indicating/display, determining instructions that a dealer/user would follow when interacting with two players during, for example, a coin toss game as described in the applicants specification (¶ 306-309).  The claimed abstract idea recites instructions for a dealer to follow when interacting with players during a coin-toss game; and, thus suggest following rules or instructions for interacting or interactions between people.
Second the Applicant argues:
“Second, in the alternative, applicant respectfully submits the present invention is integrated into a practical application. As per the New Guidelines, the amended claims indicate an additional element applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception.”
The examiner reiterates that, that even with the additional elements, the claimed judicial exception is not integrated into a practical application because the claimed invention merely applies the judicial exception, or mere instructions to implement an abstract idea on a computer, or merely uses a computer as a tool to perform the abstract idea (MPEP 2106.05 (f)) and/or generally links the use of the judicial exception to a particular technology or field of use (MPEP 2106.05 (h)).  The displaying results steps such as “in response to….the indication to the first remote device causing the first remote device to display that the first selection did not result in a win of a game within the graphical user interface” and/or “in response to…the indication to the second remote device causing the graphical user interface displayed on the second remote device to display the awarded progressive prize to the user of the second device” are also recited at a high level of generality (i.e. as a general means of displaying the results of the game in response to determining that binary selections do not match and/or do match binary outcomes, and amounts to mere post solution displaying, which is a form of insignificant extra-solution activity.   The claimed computer components (apparatus, electronic gaming table, table monitor, processor, remote device, network interface, computer interface, display, graphical user interface) are recited at a level of generality and are merely invoked as tool to perform the abstract idea.  Such components fail to integrate the recited abstract idea into a practical application.  Simply implementing the abstract idea on a generic computer is not a practical application of the abstract idea.
Lastly, the applicant argues:
“In the present case, as noted above, the claims are directed to interoperations and intercommunications between an electronic gaming table that can track player activity live, and with local and remote players. Applicant respectfully submits these elements per se exclude a total monopoly on the concept of an electronically-implemented binary game (e.g., coin toss), and dealer instructions for a coin-toss game. A monopoly on such concepts in the guise of a general purpose computer is not possible under the amended claim scope presented herein. Thus, applicant believes the factor points towards an appropriate integration into a practical application.”
The examiner notes that on the question of preemption, the Federal Circuit has stated in Ariosa Diagnostics, Inc., V. Sequenom, Inc., (Fed Cir. June 12, 2015):
The Supreme Court has made clear that the principle of preemption is the basis for the judicial exceptions to patentability. Alice, 134 S. Ct at 2354 (“We have described the concern that drives this exclusionary principal as one of pre-emption”). For this reason, questions on preemption are inherent in and resolved by the § 101 analysis. The concern is that “patent law not inhibit further discovery by improperly tying up the future use of these building blocks of human ingenuity.” Id. (internal quotations omitted). In other words, patent claims should not prevent the use of the basic building blocks of technology—abstract ideas, naturally occurring phenomena, and natural laws. While preemption may signal patent ineligible subject matter, the absence of complete preemption does not demonstrate patent eligibility. In this case, Sequenom’s attempt to limit the breadth of the claims by showing alternative uses of DNA outside of the scope of the claims does not change the conclusion that the claims are directed to patent ineligible subject matter. Where a patent’s claims are deemed only to disclose patent ineligible subject matter under the Mayo framework, as they are in this case, preemption concerns are fully addressed and made moot. (Emphasis added.)
At least based on the above, the 101 rejection is maintained and clarified herein.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715